Citation Nr: 0210884	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  94-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, as a result of exposure to herbicides.

2.  Entitlement to service connection for a skin condition, 
as a result of exposure to herbicides.

3.  Entitlement to service connection for a chronic liver 
condition, to include hepatitis C, as a result of exposure to 
herbicides.

(Entitlement to service connection for PTSD is the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

In regard to the veteran's claims of entitlement to service 
connection for peripheral neuropathy, chronic liver 
condition, and a skin condition, he originally requested a 
Travel Board hearing in his October 1997 VA Form 9.  In a 
letter dated March 1998, the veteran's representative (no 
longer of record) affirmed the request in addition to a RO 
hearing.  In October 1999, the veteran presented testimony 
before the RO.  In VA Form 9, dated March 2000, the veteran 
indicated that he did not want a Board hearing.  In a letter 
dated June 2002, the Board attempted to clarify as to whether 
the veteran wanted to attend a Travel Board hearing.  The 
veteran's representative informed the Board that he attempted 
to contact the veteran, but his correspondence was returned 
with no forwarding address.  The representative further 
indicated that the veteran's telephone number was 
disconnected and asked that he be permitted an additional 30 
days to respond.  

To date, neither the veteran nor his representative has 
responded to the inquiry.  In light of the foregoing; the 
last VA Form 9 of record indicating that a Board hearing was 
no longer desired, the veteran's failure to respond, and that 
the veteran's whereabouts are unknown, the Board is going to 
proceed with adjudicating the claim based on the evidence 
already of record, to include his testimony before the RO.

Prior to the filing of these claims, the veteran filed a 
claim of entitlement to service connection for PTSD.  He has 
been represented by AMVETS on this issue only. Thus, pursuant 
to Board policy directives, a separate decision has been 
prepared regarding the aforementioned issue.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran served in Vietnam between October 1970 and 
June 1971.

3.  There is no competent medical diagnosis of peripheral 
neuropathy.

4.  There is no competent medical diagnosis of a chronic 
liver condition, to include hepatitis C, that is causally or 
etiologically related to an injury or disease suffered in 
service or as a result of exposure to herbicides such as 
Agent Orange.

5. There is no competent medical diagnosis of a skin 
condition that is causally or etiologically related to an 
injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.




CONCLUSIONS OF LAW

1. The veteran is presumed to have been exposed during his 
period of service to a herbicide agent. 38 U.S.C. § 1116(f), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 
27, 2001); 38 U.S.C. § 1116(a)(3) (2002).

2. Peripheral neuropathy, to include as a result of exposure 
to herbicides, was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  38 U.S.C. 
§§ 1110, 1112(c), 1113, 1116, 5107 (2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001), as amended by 66 
Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).  

3. A chronic liver condition, to include as a result of 
exposure to herbicides, was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C. §§ 1110, 1112(c), 1113, 1116, 5107 (2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2001), as 
amended by 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

4. A skin condition, to include as a result of exposure to 
herbicides, was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C. §§ 
1110, 1112(c), 1113, 1116, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2001), as amended by 66 Fed. Reg. 
45,620, 45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA as 
noted in the March 2002 Supplemental Statements of the Case.  
The veteran has been placed on notice of the law and 
regulations pertinent to his claim.  In addition, he has been 
informed of the evidence necessary to substantiate his claim, 
to include in letters dated March 1996, September 1996, 
February 1998, September 2001, and December 2001. See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Further notice of this information would be both 
redundant and unnecessary. 

During the pendency of this appeal, on December 27, 2000, the 
President signed HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- (H.R. 1291) (Dec. 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, while the veteran is now 
presumed to have been exposed to herbicides during service, 
the basic entitlements of service connection have not been 
meet, which shall be explained in greater detail below. 
38 C.F.R. § 3.303(a). The Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran contends that he is entitled to service 
connection for peripheral neuropathy, a chronic liver 
condition (including hepatitis C), and a skin condition, 
claimed as a result of exposure to herbicides, including 
Agent Orange.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected unless clearly 
attributable to intercurrent causes.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

The veteran served in Vietnam from October 1970 and June 
1971. The veteran's DD-214 reflects the veteran received the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
National Defense Service Medal.  Therefore, having served in 
the Republic of Vietnam, the veteran is presumed to have been 
exposed during his period of service to a herbicide agent. 38 
U.S.C. § 1116(f). 

The Board finds that based on the medical evidence of record, 
the veteran does not have one of the listed diseases in order 
to establish service connection by presumption for the claim 
disorders, based on herbicide exposure. 38 C.F.R. § 3.309(e).  
In regard to the veteran's claim of entitlement to service 
connection for a skin condition, while the Board notes that 
the veteran has been diagnosed with folliculitis of the face 
with acne scars; hidradenitis of pubic areas by history; 
intertrigo of the groin; history of papular eruptions of the 
upper extremities not currently active; facial dermatitis; 
neurodermatitis with lichenification; lesions; hidradenitis 
suppurativa; and Lichen simplex chronicus, there are no 
competent medical opinions indicating that they are acneform 
diseases consistent with chloracne.   Thus, the Board 
proceeds with determining service connection for all the 
claim disorders on a direct causation basis. 

A. Entitlement to service connection for peripheral 
neuropathy.

Service medical records are devoid of any treatment for or 
diagnoses of peripheral neuropathy.  The earliest records of 
post-service treatment for complaints of tingling and 
numbness in both hands and arms is dated in May 1992, some 21 
years after discharge from service and therefore, outside the 
one-year presumptive period. 38 C.F.R. § 3.307(a)(6)(ii).  It 
should be noted that EMG studies were negative.  Complaints 
of numbness in the veteran's thigh recorded in November 1979 
were in association with lumbar sprain.    

VA treatment records dated between January 1974 and October 
1995 indicate that in October 1984 the veteran's extremities 
and peripheral nerves were normal.  Upon VA examination in 
April 1997, there was no evidence of peripheral neuropathy 
found.  Records from the Detroit Medical Center dated between 
February 1998 and October 1999 contain a diagnosis of 
possible peripheral neuropathy in October 1999.

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
peripheral neuropathy, to include as a result of exposure to 
herbicides, is not warranted.  While records from Detroit 
Medical Center contain a diagnosis of peripheral neuropathy, 
the examiner quantified it as "possible".  The Board finds 
the opinion too speculative and thus, not probative of the 
matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

The veteran has not submitted evidence, nor does the record 
reflect, a current disability, and "[i]n the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). While the 
Board acknowledges the veteran's statements and testimony, as 
well as that of his wife, that his peripheral neuropathy is 
due to service, where the determinative issue involves a 
medical diagnosis, competent medical evidence is required. 
This burden may not be met by lay testimony because lay 
persons are not competent to offer medical opinions. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim and his claim must be 
denied. 

B. Entitlement to service connection for a skin condition.

Service medical records are devoid of any treatment for or 
diagnoses of a skin condition.  Upon separation examination 
in December 1971, no skin diseases were noted or reported by 
the veteran.  The earliest record of post-service treatment 
for a skin condition is in July 1976 and therefore, outside 
the one-year presumptive period. 38 C.F.R. § 3.307(a)(6)(ii). 
At that time, a furuncle of the left cheek was noted. No 
etiology or causation was given.  

VA outpatient treatment records dated between January 1974 
and October 1995 contain a diagnosis of facial dermatitis in 
July 1979. No etiology or causation was given.  In March 
1985, the veteran was diagnosed with neurodermatitis with 
lichenification in the groin.  The entry specifically states, 
"not related to AO [Agent Orange]."  In October 1985, 
neurodermatitis with lichenification was again found in the 
groin area.  No etiology or causation was given.  Lesions 
were noted on the veteran's knee in September 1994 and he was 
diagnosed with hidradenitis suppurativa.  In October 1994, he 
was diagnosed with Lichen simplex chronicus.

Upon VA examination in April 1997, the veteran was diagnosed 
with the following: folliculitis of the face with acne scars; 
hidradenitis of pubic areas by history; intertrigo of the 
groin; and history of papular eruptions of the upper 
extremities not currently active.  No causation or etiology 
was given.

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
skin condition, to include as a result of exposure of 
herbicides, is not warranted.  In essence, there has been no 
showing that the veteran's current skin conditions are 
related to a personal injury suffered or disease contracted 
in the line of duty, or as a result of exposure to 
herbicides, during his active military service, nor may it be 
presumed to have so incurred. 38 U.S.C. §§ 1110, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a skin 
condition.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim and his claim must be 
denied.

C. Entitlement to service connection for a chronic liver 
condition.

Service medical records are devoid of any treatment for or 
diagnoses of a chronic liver condition.  Upon separation 
examination in December 1971, no liver diseases were noted or 
reported by the veteran.  The earliest record of a post-
service diagnosis for a liver condition is upon VA 
examination in April 1997.  At that time, the veteran was 
diagnosed with Hepatitis C. No etiology or causation was 
given. 

Records from the Detroit Medical Center dated between 
February 1998 and October 1999, contain the following: in 
April 1998 a liver disorder was noted; in July 1999 the 
veteran's liver span was within normal limits and his 
hepatitis C was currently asymptomatic; and in August 1999 
the veteran's liver appeared unremarkable. 

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
chronic liver condition, is not warranted.  In essence, there 
has been no showing that the veteran's Hepatitis C is related 
to a personal injury suffered or disease contracted in the 
line of duty, or as a result of exposure to herbicides, 
during his active military service, nor may it be presumed to 
have so incurred. 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

While the Board acknowledges the veteran's statements and 
testimony, as well as that of his wife, that his chronic 
liver condition is due to service, where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required. This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions. Espiritu, supra.

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a chronic 
liver condition, to include as a result of exposure to 
herbicides.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim and his claim must be 
denied.


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for a skin condition, to 
include as a result of exposure to herbicides, is denied.


Entitlement to service connection for a chronic liver 
condition, to include as a result of exposure to herbicides, 
is denied.


_____________________________
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

